Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 4/16/2019 in which Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 9, 11, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0130397 to Zheng et al (“Zheng”) in view of Chinese Patent Publication 106707606 to Lin et al (“Lin”) (relied upon English Translation) in further view of U.S. Patent Publication 2020/0402439 to Shu et al (“Shu”).
As to Claim 1, Zheng teaches a method for controlling edge display of a display screen, comprising: determining an irregular-shaped cutting line (display region AA includes an irregular-shaped edge L in the boundary, see ¶ 0004; Fig. 1), the irregular-shaped cutting line being located at an irregular-shaped edge of the display screen for defining a theoretical irregular-shaped edge of a display region of the display screen (The irregular-shaped edge L is a curved line, which extends in a direction intersecting both the row direction h and the column direction z. When the display panel displays images, ideally the irregular-shaped , the irregular-shaped cutting line cutting at least a part of edge sub-pixels of the display screen (the irregular edge Y may be a curved line section/segment, see ¶ 0031; the plurality of pixels P may include a plurality of first pixels 10 and a plurality of second pixels 20. The first pixels may intersect the irregular edge Y. That is, the irregular edge Y may pass through an area where the first pixels are disposed, see ¶ 0033), a light-emitting region of each of the edge sub-pixels passed through by the irregular-shaped cutting line being divided into a first region located on a side of the irregular-shaped cutting line facing towards the display region of the display screen (the display panel may include a display region AA and a non-display region BB. The display region AA [light-emitting region] may include a plurality of pixels P which are arranged in a first direction x and a second direction y to form a pixel array. The first direction x may intersect the second direction y. The display region AA may include at least one irregular edge Y, see ¶ 0028; each first pixel 10 may be divided by the irregular edge Y into a first region 11 and a second region 12...The irregular edge Y may have a first side adjacent to the display region AA and a second side far away from the display region AA. The first region 11 may be disposed on the first side of the irregular edge Y, i.e., the side adjacent to the display region AA. The second region 12 may be disposed on the second side of the irregular edge Y, i.e., the side far away from the display region AA, see ¶ 0039; Figs. 5 and 6 illustrate the irregular edge Y dividing the display region AA and non-display region BB), and a second region located on another side of the irregular-shaped cutting line facing away from the display region of the display screen (the display panel may include a display region AA and a non-display region BB...The display region AA may include at least one irregular edge Y, see ¶ 0028; The non-display region BB [second region] may not display images, see ¶ 0029; the non-display region BB is often shielded by a black matrix, the pixels disposed in the non-display region BB may have substantially small grayscales, see ¶ 0036; each first pixel 10 may be divided by the irregular edge Y into a first region 11 and a second region 12... The irregular edge Y may have a first side adjacent to the display region AA and a second side far away from the display region AA. The first region 11 may be disposed on the first side of the irregular edge Y, i.e., the side adjacent to the display region AA. The second region 12 may be disposed on the second side of the irregular edge Y, i.e., the side far away from the display region AA, see ¶ 0039; Figs. 5 and 6 illustrate the irregular edge Y dividing the display region AA and non-display region BB); 
Zheng does not explicitly disclose obtaining coordinate values of each vertex of the edge sub-pixel, and coordinate values of a intersection point of the edge sub-pixel and the irregular-shaped cutting line in a two-dimensional coordinate system of a plane of sub-pixels of the display screen, the coordinate values of the vertex being coordinate values of a common endpoint of adjacent sides of the light-emitting region of the edge sub-pixel; calculating an area ratio coefficient of each of the edge sub-pixels according to the coordinate values of each vertex and the coordinate values of the intersection point, the area ratio 
Lin teaches obtaining coordinate values of each vertex of the edge sub-pixel, and coordinate values of a intersection point of the edge sub-pixel and the irregular-shaped cutting line in a two-dimensional coordinate system of a plane of sub-pixels of the display screen (the area of ​​each pixel unit 21 is defined by the four horizontal axes (220, 230) as the boundary lines of the single pixel unit 21 [coordinate values of a intersection point of the edge subpixel and cutting line], and the total area of ​​each pixel unit 21 is denoted as S, or the four axes (220, 230) for the four vertices to do a rectangle [obtaining coordinate values of each vertex of the edge subpixel] the rectangle area to define the total area of ​​the pixel unit, denoted by S, see pg. 5, 1st para; Examiner construes that coordinate values for each of the vertices may be determined based on the cutting line in a 2D coordinate system), the coordinate values of the vertex being coordinate values of a common endpoint of adjacent sides of the light-emitting region of the edge sub-pixel (the area of ​​each pixel unit 21 is defined by the four horizontal axes (220, 230) as the boundary lines of the single pixel unit 21 [coordinate values of a intersection point of the edge subpixel and cutting line], and the total area of ​​each pixel unit 21 is denoted as S, or the four axes (220, 230) for the four vertices to do a rectangle [obtaining coordinate values of each vertex of the edge subpixel] the rectangle area to define the total area of ​​the pixel unit, denoted by S, see pg. 5, 1st para; Examiner construes that coordinate values for each of the vertices may be determined based on the cutting line in a 2D coordinate system ; 
Lin teaches calculating an area ratio coefficient of each of the edge sub-pixels according to the coordinate values of each vertex and the coordinate values of the intersection point, the area ratio coefficient being a ratio of an area of the first region of the edge sub-pixel to an area of the light-emitting region of the edge sub-pixel (The black matrix 32 divides the pixel unit into the display area portion P1 'located in the display area along the boundary line 11s of the display area 11 and the non-display area portion P2' located in the non-display area 12, and the pixel unit The area of ​​the display area portion P1 'in the area is denoted as S1. The opening area A1 'of each sub-pixel located in the edge display area 110 is set so that the ratio of the area of ​​the opening area A1' of the sub-pixel to the total area of ​​the sub-pixel is S1 / S [area ratio coefficient], where S1 is the The area of ​​the pixel unit in which the sub-pixel is located within the display area, the area of ​​the display area portion P1 'located in the display area of ​​the pixel unit, and S is the total area of ​​the pixel unit in which the sub-pixel is located, see pg. 5, 7th para); 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zheng with Lin to teach obtaining coordinate values of each vertex of the edge sub-pixel, and coordinate values of a intersection point of the edge sub-pixel and the irregular-shaped st para).
Zheng or Lin do not expressly disclose obtaining an optimized brightness value less than a preset brightness value of the edge sub-pixel according to the area ratio coefficient and the preset brightness value; and causing the edge sub-pixel to display at the optimized brightness value.  
Shu teaches obtaining an optimized brightness value less than a preset brightness value of the edge sub-pixel according to the area ratio coefficient and the preset brightness value (step S1: acquiring remaining ratios of subpixels of respective colors in each irregular pixel, the remaining ratio being a ratio of the opening area of the subpixel in the irregular pixel and the opening area of the subpixel of the same color in the regular pixel [area ratio coefficient], see ¶ 0039; step S2: determining actual light intensities of respective subpixels in each irregular pixel according to remaining ratios and corresponding original light ; and causing the edge sub-pixel to display at the optimized brightness value (wherein, when respective subpixels of any one irregular pixel display according to corresponding actual light intensities, a ratio of light fluxes of respective subpixels thereof is equal to a desired ratio of light fluxes [optimized brightness value], the desired ratio of light fluxes is a ratio of light fluxes when respective subpixels in the regular pixel display according to original light intensities [preset brightness value] of corresponding respective subpixels in the regular pixel, see ¶ 0043).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zheng and Lin with Shu to teach obtaining an optimized brightness value less than a preset brightness value of the edge sub-pixel according to the area ratio coefficient and the preset brightness value; and causing the edge sub-pixel to display at the optimized brightness value.  The suggestion/motivation would have been in order to determine actual light intensities of respective subpixels in each irregular pixel according to remaining ratios and corresponding original light intensities of the respective subpixels and cause respective subpixels in each irregular pixel to display corresponding actual light intensities (see Abstract).
wherein the light-emitting region of the edge sub-pixel is a region corresponding to a light-emitting structure of the edge sub-pixel, and an area of the light-emitting region of the edge sub-pixel is an area of a projection of the light-emitting structure of the edge sub-pixel on an array substrate of the display screen (the display panel may include a display region AA and a non-display region BB. The display region AA [light-emitting region] may include a plurality of pixels P which are arranged in a first direction x and a second direction y to form a pixel array, see ¶ 0028; each first pixel 10 may be divided by the irregular edge Y into a first region 11 and a second region 12...The irregular edge Y may have a first side adjacent to the display region AA and a second side far away from the display region AA. The first region 11 may be disposed on the first side of the irregular edge Y, i.e., the side adjacent to the display region AA. The second region 12 may be disposed on the second side of the irregular edge Y, i.e., the side far away from the display region AA, see ¶ 0039; the TFT 43 may include a gate electrode, a source electrode, and a drain electrode. The gate electrode of the TFT 43 may be electrically connected to a corresponding gate line 40. The source electrode of the TFT 43 may be electrically connected to a corresponding data line 41. The drain electrode of the TFT 43 may be electrically connected to a corresponding pixel electrode 42, see ¶ 0046; Fig. 6 illustrates the edge sub-pixels 10a;  Fig. 7 illustrates the subpixels as a projection of a light-emitting structure). 
wherein the light-emitting region of the edge sub-pixel is a region corresponding to an overall structure of the edge sub-pixel, and the area of the light-emitting region of the edge sub-pixel is an area of a projection of the overall structure of the edge sub-pixel on an array substrate of the display screen (the display panel may include a display region AA and a non-display region BB. The display region AA [light-emitting region] may include a plurality of pixels P which are arranged in a first direction x and a second direction y to form a pixel array, see ¶ 0028; each first pixel 10 may be divided by the irregular edge Y into a first region 11 and a second region 12...The irregular edge Y may have a first side adjacent to the display region AA and a second side far away from the display region AA. The first region 11 may be disposed on the first side of the irregular edge Y, i.e., the side adjacent to the display region AA. The second region 12 may be disposed on the second side of the irregular edge Y, i.e., the side far away from the display region AA, see ¶ 0039; the TFT 43 may include a gate electrode, a source electrode, and a drain electrode. The gate electrode of the TFT 43 may be electrically connected to a corresponding gate line 40. The source electrode of the TFT 43 may be electrically connected to a corresponding data line 41. The drain electrode of the TFT 43 may be electrically connected to a corresponding pixel electrode 42, see ¶ 0046; Fig. 6 illustrates the edge sub-pixels 10a;  Fig. 7 illustrates the subpixels as a projection of a light-emitting structure). 
As to Claim 8, Zheng, Lin and Shu depending on Claim 1, Lin teaches wherein the calculating the area ratio coefficient of the edge sub-pixels according to the coordinate values of each vertex and the coordinate values of the intersection point comprises: calculating an area of the second region and the area of the light-emitting region of the edge sub-pixel according to the coordinate values of each vertex and the coordinate values of the intersection point; calculating a ratio of the area of the second region to the area of the light-emitting region of the edge sub-pixel; and calculating the area ratio coefficient of the edge sub-pixel according to the ratio of the area of the second region to the area of the light-emitting region of the edge sub-pixel (The black matrix 32 divides the pixel unit into the display area portion P1 'located in the display area along the boundary line 11s of the display area 11 and the non-display area portion P2' located in the non-display area 12, and the pixel unit The area of ​​the display area portion P1 'in the area is denoted as S1. The opening area A1 'of each sub-pixel located in the edge display area 110 is set so that the ratio of the area of ​​the opening area A1' of the sub-pixel to the total area of ​​the sub-pixel is S1 / S [area ratio coefficient], where S1 is the The area of ​​the pixel unit in which the sub-pixel is located within the display area, the area of ​​the display area portion P1 'located in the display area of ​​the pixel unit, and S is the total area of ​​the pixel unit in which the sub-pixel is located, see pg. 5, 7th para).
As to Claim 9, Zheng, Lin and Shu depending on Claim 1, Shu teaches wherein the obtaining the optimized brightness value less than the preset brightness value of the edge sub-pixel according to the area ratio coefficient and the preset brightness value comprises: Lnew = α * Lold wherein a is the area ratio coefficient, Lold is the preset brightness value, and Lnew is the optimized brightness value (using the light intensity obtained by dividing the original light intensity of each subpixel in each irregular pixel by its remaining ratio and multiplying it by the minimum remaining ratio in the irregular pixel as the actual light intensity of the corresponding subpixel, see ¶ 0051).  
As to Claim 11, Zheng, Lin and Shu depending on Claim 1, Zheng teaches wherein the light-emitting region of the edge sub-pixel is a region corresponding to a light-emitting structure of the edge sub-pixel, and an area of the light-emitting region of the edge sub-pixel is an area of a projection of the light-emitting structure of the edge sub-pixel on an array substrate of the display screen (the display panel may include a display region AA and a non-display region BB. The display region AA [light-emitting region] may include a plurality of pixels P which are arranged in a first direction x and a second direction y to form a pixel array, see ¶ 0028; each first pixel 10 may be divided by the irregular edge Y into a first region 11 and a second region 12...The irregular edge Y may have a first side adjacent to the display region AA and a second side far away from the display region AA. The first region 11 may be disposed on the first side of the irregular edge Y, i.e., the side adjacent to the display region AA. The second region 12 may be disposed on the second side of the irregular edge Y, i.e., the side far away from the display region AA, see ¶ 0039; the TFT 43 may include a gate electrode, a source electrode, and a drain electrode. The gate electrode of the TFT 43 may be electrically connected to a corresponding gate line 40. The source electrode of the TFT 43 may be electrically connected to a corresponding data line 41. The drain electrode of the TFT 43 may be electrically connected to a 
As to Claim 19, Zheng, Lin and Shu depending on Claim 1, Zheng teaches a control device, comprising a processor, and a memory storing a computer program operable to be executed by the processor (chip 50 may further include a grayscale calculation module 52 and may further include an image information processing module 54 [processor], see ¶ 0061-0062. Examiner construes that the modules may comprise a memory for a computer program).
As to Claim 20, Zheng, Lin and Shu depending on Claim 19, Zheng teaches a display apparatus, comprising a display screen and the control device, the control device being connected to the display screen (display apparatus may include a chip 50a and chip 50b, see ¶ 0065; chip 50 may further include a grayscale calculation module 52 and may further include an image information processing module 54 [processor], see ¶ 0061-0062).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0130397 to Zheng et al (“Zheng”) in view of Chinese Patent Publication 106707606 to Lin et al (“Lin”) (relied upon English Translation) in further view of U.S. Patent Publication 2020/0402439 to Shu et al (“Shu”) and in further view of Chinese Patent Publication 108538246 to Jin (relied upon English Translation).
As to Claim 4, Zheng, Lin and Shu depending from Claim 1, Lin teaches wherein the obtaining the coordinate values of each vertex of the edge sub-pixel, and the coordinate values of the intersection point of the edge sub-pixel and the irregular-shaped cutting line in the two-dimensional coordinate system of the plane of the sub-pixels of the display screen comprises: obtaining the coordinate values of each vertex of the edge sub-pixel in the two-dimensional coordinate system of the plane of the sub-pixels of the display screen (the area of ​​each pixel unit 21 is defined by the four horizontal axes (220, 230) as the boundary lines of the single pixel unit 21 [coordinate values of a intersection point of the edge subpixel and cutting line], and the total area of ​​each pixel unit 21 is denoted as S, or the four axes (220, 230) for the four vertices to do a rectangle [obtaining coordinate values of each vertex of the edge subpixel] the rectangle area to define the total area of ​​the pixel unit, denoted by S, see pg. 5, 1st para), and 
Zheng, Lin and Shu do not expressly disclose a curve analytic equation of the irregular-shaped cutting line in the same two-dimensional coordinate system; and calculating the coordinate values of the intersection point of the edge sub-pixel and the irregular-shaped cutting line according to the coordinate values of the vertex and the curve analytic equation.
Jin teaches a curve analytic equation of the irregular-shaped cutting line in the same two-dimensional coordinate system; ; and calculating the coordinate values of the intersection point of the edge sub-pixel and the irregular-shaped cutting line according to the coordinate values of the vertex and the curve analytic equation (Straight-line fitting substructure: for fitting the equations of the straight lines corresponding to the straight edges according to the coordinates of the feature points on the straight sides, and the two straight lines corresponding th para; calculating the coordinates of each pixel of the effective display area 51 of the screen from the virtual vertex 54. According to the virtual vertices A1, A2, A3, and A4, the coordinates of each pixel of the AA area are calculated according to the case where the four corners of the screen are right angles...If the error of fitting the straight lines L1, L2, L3, and L4 using the straight line equation is too large, the curve equation can be used to fit, see pg. 7, 4th para).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zheng, Lin and Shu with Jin to teach a curve analytic equation of the irregular-shaped cutting line in the same two-dimensional coordinate system; and calculating the coordinate values of the intersection point of the edge sub-pixel and the irregular-shaped cutting line according to the coordinate values of the vertex and the curve analytic equation. The suggestion/motivation would have been in order to correct the error introduced by straight line equation (see pg. 7, 4th para).
As to Claim 5, Zheng, Lin, Shu and Jin depending from Claim 4, Jin teaches wherein the calculating the coordinate values of the intersection point of the edge sub-pixel and the irregular-shaped cutting line according to the coordinate values of the vertex and the curve analytic equation comprises: obtaining an analytic equation of a side of the edge sub-pixel intersecting with the irregular-shaped cutting line according to the coordinate values of the vertex  (Straight-line fitting substructure: for fitting the equations of the straight lines corresponding to the straight edges according to the coordinates of the feature th para; calculating the coordinates of each pixel of the effective display area 51 of the screen from the virtual vertex 54. According to the virtual vertices A1, A2, A3, and A4, the coordinates of each pixel of the AA area are calculated according to the case where the four corners of the screen are right angles...If the error of fitting the straight lines L1, L2, L3, and L4 using the straight line equation is too large, the curve equation can be used to fit, see pg. 7, 4th para); and establishing and solving an equation set of the curve analytic equation and the analytic equation of the side of the edge sub-pixel intersecting with the irregular-shaped cutting line, to obtain the coordinate values of the intersection point of the edge sub-pixel and the irregular-shaped cutting line (Straight-line fitting substructure: for fitting the equations of the straight lines corresponding to the straight edges according to the coordinates of the feature points on the straight sides, and the two straight lines corresponding to the two adjacent straight edges have one and only one intersection, see pg. 2, 16th para; calculating the coordinates of each pixel of the effective display area 51 of the screen from the virtual vertex 54. According to the virtual vertices A1, A2, A3, and A4, the coordinates of each pixel of the AA area are calculated according to the case where the four corners of the screen are right angles...If the error of fitting the straight lines L1, L2, L3, and L4 using the straight line equation is too large, the curve equation can be used to fit, see pg. 7, 4th para).  
wherein: the light-emitting region of the edge sub-pixel is a rectangular region defined by four vertices comprising a first vertex, a second vertex, a third vertex, and a fourth vertex connected sequentially, and the two-dimensional coordinate system of the plane of the sub-pixels of the display screen has a horizontal axis in an extension direction of a side connecting the first vertex and the second vertex, and a vertical axis in an extension direction of a side connecting the first vertex and the fourth vertex (the area of ​​each pixel unit 21 is defined by the four horizontal axes (220, 230) as the boundary lines of the single pixel unit 21 [coordinate values of a intersection point of the edge subpixel and cutting line], and the total area of ​​each pixel unit 21 is denoted as S, or the four axes (220, 230) for the four vertices to do a rectangle [obtaining coordinate values of each vertex of the edge subpixel] the rectangle area to define the total area of ​​the pixel unit, denoted by S, see pg. 5, 1st para; Examiner construes that coordinate values for each of the vertices may be determined based on the cutting line in a 2D coordinate system);  46 
Zheng, Lin and Shu do not expressly disclose 71803889V.1the coordinate values of the intersection point comprises coordinate values of a first intersection point and coordinate values of a second intersection point; and the area of the first region is an area of a region in the rectangular region of the edge sub-pixel on a side of a line connecting the first intersection point and the second intersection point facing towards the display region of the display screen.  
71803889V.1the coordinate values of the intersection point comprises coordinate values of a first intersection point and coordinate values of a second intersection point; and the area of the first region is an area of a region in the rectangular region of the edge sub-pixel on a side of a line connecting the first intersection point and the second intersection point facing towards the display region of the display screen (when at least two feature points are respectively selected on each straight line boundary of the screen, the equations of the straight lines L1, L2, L3, and L4 of the virtual boundary 53 are fitted according to the coordinates of the feature points on the straight sides, and the straight line L1. L2, L3 and L4 intersect at two. Preferably, the opposite two straight lines are parallel to each other (for example, L1 and L3 are parallel to each other, and L2 and L4 are parallel to each other), and the intersecting two straight lines are perpendicular to each other (for example, L1 and L2 are perpendicular to each other, L2 and L3 are perpendicular to each other, and L3 and L4 are perpendicular to each other, L4 and L1 are perpendicular to each other, see pg. 5, 2nd para).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zheng, Lin and Shu with Jin to teach the coordinate values of the intersection point comprises coordinate values of a first intersection point and coordinate values of a second intersection point; and the area of the first region is an area of a region in the rectangular region of the edge sub-pixel on a side of a line connecting the first intersection point and the second intersection point facing towards the display region of the display th para).
Claims 10, 12, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0130397 to Zheng et al (“Zheng”) in view of Chinese Patent Publication 106707606 to Lin et al (“Lin”) (relied upon English Translation) in further view of U.S. Patent Publication 2020/0402439 to Shu et al (“Shu”) and in further view of U.S. Patent Publication 2019/0096310 to Chen et al (“Chen”).
As to Claim 10, Zheng, Lin and Shu depending from Claim 10, Zheng, Lin and Shu fail to expressly disclose wherein, the irregular-shaped cutting line is a circular arc cutting line, and the method comprises: obtaining a radius and coordinate values of a center of a circle in the two- dimensional coordinate system of the plane of the sub-pixels of the display screen, the circular arc cutting line being a portion of the circle; and calculating the area ratio coefficient of the edge sub-pixel according to the coordinate values of each vertex, the coordinate values of the center of the circle, and the radius of the circle.  
Chen teaches wherein, the irregular-shaped cutting line is a circular arc cutting line, and the method comprises: obtaining a radius and coordinate values of a center of a circle in the two- dimensional coordinate system of the plane of the sub-pixels of the display screen, the circular arc cutting line being a portion of the circle; and calculating the area ratio coefficient of the edge sub-pixel according to the coordinate values of each vertex, the coordinate values of the center of the circle, and the radius of the circle (the plurality of first pixel groups 20 formed by the plurality of peripheral pixels 202 are distributed around the  Figure 6 illustrates pixel groups 21 as a rectangular region with lines connecting  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zheng, Lin and Shu with Chen to teach wherein, the irregular-shaped cutting line is a circular arc cutting line, and the method comprises: obtaining a radius and coordinate values of a center of a circle in the two- dimensional coordinate system of the plane of the sub-pixels of the display screen, the circular arc cutting line being a portion of the circle; and calculating the area ratio coefficient of the edge sub-pixel according to the coordinate values of each vertex, the coordinate values of the center of the circle, and the radius of the circle. The suggestion/motivation would have been in order for a plurality of peripheral pixels distributed on a same circumference with the center pixel as a center constitute a first pixel group, so as to form a plurality of first pixel groups on different circumferences (see Abstract).
As to Claim 12, Zheng, Lin and Shu depending from Claim 10, Zheng, Lin and Shu fail to expressly disclose the light-emitting region of the edge sub- pixel is a rectangular region defined by four vertices comprising a first vertex farthest from the center of the circle, a second vertex closest to the center of the circle, a third vertex and a fourth vertex, a line connecting the first vertex and the center of the circle is a first radius, a line connecting the second vertex and the center of the circle is a second radius, a line connecting the third vertex and the center of the circle is a third radius, a line connecting the fourth vertex and 49 71803889V.1the center of the circle is a fourth radius, and an angle between the third radius and the fourth 
Chen teaches wherein: the light-emitting region of the edge sub- pixel is a rectangular region defined by four vertices comprising a first vertex farthest from the center of the circle, a second vertex closest to the center of the circle, a third vertex and a fourth vertex, a line connecting the first vertex and the center of the circle is a first radius, a line connecting the second vertex and the center of the circle is a second radius, a line connecting the third vertex and the center of the circle is a third radius, a line connecting the fourth vertex and 49 71803889V.1the center of the circle is a fourth radius, and an angle between the third radius and the fourth radius is a central angle (the plurality of first pixel groups 20 formed by the plurality of peripheral pixels 202 are distributed around the center pixel 201 as concentric circles of the center pixel 201, and the center pixel 201 and the peripheral pixels 202 are both circular pixels 10. In this case, pixels at a farthest  Figure 6 illustrates pixel groups 21 as a rectangular region with lines connecting multiple vertices having different radii from the center of a circle and an angle between two of the radii as the central angle); 
a circle with a radius of the first radius around the center of the circular arc cutting line is an outer circle, a sector of the outer circle corresponding to the central angle is a first sector, a sector of the circle corresponding to the central angle is a second sector, a circle with a radius of second radius around the center of the circular arc cutting line is an inner circle, and a sector of the inner circle corresponding to the central angle is a third sector; and the first region is located on a side of the circular arc cutting line facing towards the center of the circle, the area of the first region is equal to an area of an overlap between the edge sub-pixel and the second sector, and the area of the light-emitting region of the edge sub- pixel is equal to an area of an overlap between the edge sub-pixel and the first sector (the plurality of first pixel groups 20 formed by the plurality of peripheral pixels 202 are distributed around the center pixel 201 as concentric circles of the center pixel 201, and the center pixel 201 and the peripheral pixels 202 are both circular pixels 10. In this case, pixels at a farthest edge of the pixel arrangement structure 01 are composed of peripheral pixels 202 in a first pixel group 20 farthest from the center pixel 201 in the pixel arrangement structure 01. In this way, the edge of the pixel arrangement structure 01 is formed by splicing a partial arc of a profile of each of the plurality of peripheral pixels 202 together, as shown in FIG. 5. The arc will make a sawtooth edge of the pixel arrangement structure 01 less conspicuous, so that the sawtooth edge will not be as distracting to users during the display process, thereby improving the display effect, see ¶ 0033; the peripheral pixels 202 in each of the second pixel groups 21 are respectively located on different circumferences in a direction close to or  Figure 6 illustrates pixel groups 21 as a rectangular region with lines connecting multiple vertices having different radii from the center of a circle and an angle between two of the radii as the central angle).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zheng, Lin and Shu with Chen to teach the light-emitting region of the edge sub- pixel is a rectangular region defined by four vertices comprising a first vertex farthest from the center of the circle, a second vertex closest to the center of the circle, a third vertex and a fourth vertex, a line connecting the first vertex and the center of the circle is a first radius, a line connecting the second vertex and the center of the circle is a second radius, a line connecting the third vertex and the center of the circle is a third radius, a line connecting the fourth vertex and 49 71803889V.1the center of the circle is a 
As to Claim 17, Zheng, Lin, Shu and Chen depending from Claim 10, Chen teaches wherein the calculating the area ratio coefficient of the edge sub-pixel according to the coordinate values of each vertex, the coordinate values of the center of the circle, and the radius of the circle comprises: calculating an area of the second region and the area of the light-emitting region of the edge sub-pixel according to the coordinate values of each vertex, the coordinate values of the center of the circle, and the radius of the circle (the plurality of first pixel  ; 
Lin teaches calculating a ratio of the area of the second region to the area of the light-emitting region of the edge sub-pixel; and calculating the area ratio coefficient of the edge sub-pixel according to the ratio of the area of the second region to the area of the light-emitting region of the edge sub-pixel (The black matrix 32 divides the pixel unit into the display area portion P1 'located in the display area along the boundary line 11s of the display area 11 and the non-display area portion P2' located in the non-display area 12, and the pixel unit The area of ​​the display area portion P1 'in the area is denoted as S1. The opening area A1 'of each sub-pixel located in the edge display area 110 is set so that the ratio of the area of ​​the opening area A1' of the sub-pixel to the total area of ​​the sub-pixel is S1 / S [area ratio coefficient], where S1 is the The area of ​​the pixel unit in which the sub-pixel is located within the display area, the area of ​​the display area portion P1 'located in the display area of ​​the pixel unit, and S is the total area of ​​the pixel unit in which the sub-pixel is located, see pg. 5, 7th para).
As to Claim 18, Zheng, Lin, Shu and Chen depending on Claim 10, Shu teaches wherein the obtaining the optimized brightness value less than the preset brightness value of the edge sub-pixel according to the area ratio coefficient and the preset brightness value comprises: Lnew = α * Lold wherein a is the area ratio coefficient, Lold is the preset brightness value, and Lnew is the optimized brightness value (using the light intensity obtained by dividing the .  
Allowable Subject Matter
9.	Claims 7, 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EBONI N GILES/Examiner, Art Unit 2694  


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694